Citation Nr: 0928017	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for vertigo (also claimed 
as Meniere's disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to September 
1990 and from July 1991 to August 2000. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Denver, Colorado.

The Veteran testified at a Travel Board hearing held during 
April 2009 at the RO before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

Factual background

The Veteran's service treatment records show that he 
complained of tinnitus in January 2000.  A VA audiological 
examiner in May 2000 diagnosed the Veteran with bilateral 
tinnitus, and also noted that he had complained of dizziness 
and lightheadedness.   In a July rating decision, the RO 
granted service connection for tinnitus. 

A VA treatment report in May 2002 noted that the Veteran 
reported that that his tinnitus had recently been accompanied 
by significant episodic dizziness and nausea.  He was 
diagnosed with tinnitus/labyrinthitis.  In a December 2002 VA 
treatment report, the Veteran was diagnosed with tinnitus 
with intermittent vertigo attacks.  The examiner noted that 
he doubted Meniere's disease, but it was possible.  

A VA examiner in January 2006, who had not reviewed the 
Veteran's claims folder, diagnosed vertigo, but provided no 
nexus opinion.  In May 2006 a private ear, nose and throat 
specialist, Dr. J.Y., diagnosed the Veteran with Meniere's 
disease based on low tone hearing loss on the left, the 
characteristics of his tinnitus and its episodic nature, and 
the vertiginous spells.  The latest VA treatment report, also  
in May 2006, shows a diagnosis vertigo/tinnitus, with 
medication prescribed and follow-up as needed. 

Reasons for remand

It appears from the evidence now of record that there may 
have been recent 
(i.e., after May 2006) treatment rendered for the Veteran's 
complaints of dizziness by either private practitioners or 
VA.  Such records should be obtained, if available.

There is not of record a conclusive diagnosis as to whether 
the Veteran has Meniere's disease.  Nor is there a medical 
opinion addressing the relationship between the Veteran's 
current complaints and his military service, or between the 
dizziness and the service-connected tinnitus.  In this 
connection, the Board notes that tinnitus and dizziness both 
have a symptomatological relationship to Meniere's disease: 
"a disorder of the membranous labyrinth of the inner ear 
that is marked by recurrent attacks of dizziness, tinnitus, 
and deafness."  See Webster's New Explorer Dictionary, 1999 
ed., page 462.  Thus, the previously service-connected 
tinnitus may in fact be a manifestation of Meniere's disease.  

These questions must be addressed by appropriately qualified 
medical professionals.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
A remand is needed to have a medical professional review the 
claims folder and provide diagnoses and opinions.

The Board also notes that a remand is also needed to recent 
medical treatment reports. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the Veteran to 
identify any recent (after May 2006) 
treatment for dizziness/vertigo/Meniere's 
disease.  After obtaining appropriate 
releases, the VBA should obtain any 
medical reports so identified. The 
materials obtained, if any, should be 
associated with the claims folder.

2.  After the above development is 
accomplished, to the extent 
practicable, VBA should arrange for a 
medical professional to review the 
Veteran's VA claims folder and to 
provide an opinion as to (1) the most 
likely diagnosis, if any, for the 
Veteran's complaints of dizziness; (2) 
if a diagnosis is provided, whether it 
is as least as likely as not that such 
is related to his military service; and 
(3) whether there is any relationship 
between the Veteran's reported 
dizziness and his service-connected 
tinnitus, to include whether each may 
be a manifestation of Meniere's 
disease.  If the reviewing professional 
determines that physical examination 
and/or diagnostic testing of the 
Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
Meniere's disease and/or vertigo.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).
 
 

_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




